 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertification of representatives to the labor organization selected bya majority of the employees in the pooled group,which theBoard, insuch circumstances,finds to be -a unit appropriate for purposes ofcollectivebargaining.[Text of Direction of Elections omitted from publication.]Miratile Manufacturing Company, Inc.andInternational Union,United Automobile,Aircraft&Agricultural Implement Work-ers of America, affiliated with American Federation of Laborand Congress of Industrial Organizations,Petitioner.CaseNo. 13-RC-6427. July 13, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Jewel G. Maher, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.The Petitioner seeks a unit of production and maintenance em-ployees at the Employer's Elkhart, Indiana, plant.The Employerand the Intervenor contend that their current contract covering "allemployees" is a bar to the petition. The contract was originally nego-tiated in 1954, for a 1-year period, and, thereafter, in August 1955and in September 1956, successively extended, with wage increases,until September 1958.At the time the original contract and exten-sionswere negotiated, the Employer's only plant was located inChicago, Illinois.However, in September 1957 the Employer startedoperations at its new plant at Elkhart, which is the subject of thepresent petition.The following September a further wage increasewas negotiated and the basic agreement extended to September 1960.The Elkhart plant, located 120 miles from the Chicago plant has its1The Employer's contention as to the adequacy of the Petitioner's compliance withSection 9(f), (g), and(h) involves administrative matters not cognizable in this pro-ceeding.We are presently administratively satisfied that the Petitioner is in compliance.SeeDesaulnier8 and Company,115 NLRB 1025,andStandard Cigar Company,117NLRB 8522Wallboard &AluminumWorkersUnion intervened at the hearing on the basis of acontract claim.124 NLRB No. 10. MIRATILEMANUFACTURING COMPANY, INC.49own separate superintendent.Itswork force is composed almostwholly of new employees. There is little employee interchange be-tween the plants.Certain clerical matters are handled by the Chicagooffice for the Elkhart plant, but the payroll for production and main-tenance employees is maintained locally.Although the productsmanufactured at Elkhart are also made in Chicago, we think it clearthat the Elkhart plant is a new operation and not merely an accretionto the Chicago plant.Consequently, as the 1954 contract and the1955 and 1956 extensions were negotiated prior to the time the Elkhartplant was established, they cannot, under well-settled law, be held tocover the Elkhart plant for contract-bar purposes .3As for the 1958extension which was negotiated after the Elkhart operation com-menced, it contained no modification of the original recognition clauseas set forth in the extended 1954 contract and did not otherwisespecifically include the Elkhart operation in its coverage. It merelyadopted as did the earlier extensions, the recognition clause set forthin the original 1954 contract.Therefore, we find there is, for contract-bar purposes, no written contract covering the Elkhart plant.TheIntervenor and Employer contend, however, that, in negotiating the1958 extension, they dealt with the applicability of the contract to theElkhart plant and that, upon assurances by the Intervenor that itrepresented a number of employees there, they considered the contractas covering that plant.This arrangement, however, insofar as appli-cable to the Elkhart plant was at most only an oral agreement which,under Board rulings, cannot operate as a bar to a petition.'Accord-ingly, we find that there is no contract barring the petition.TheEmployer's motion to dismiss on this ground is hereby denied.'Wefurther find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks, as noted above, a unit of production andmaintenance employees at the Employer's Elkhart, Indiana, plant,while the Employer and the Intervenor contend that, in view of theintegration and overall administrative control of the two plants, asingle unit of the Chicago and Elkhart operations is alone appro-priate.There are factors indicating that a two-plant unit may beappropriate.Thus, management policies for both plants are deter-mined generally in Chicago.Accounting, inventory, sales, purchas-ing, and other administrative matters are handled for both plants outof Chicago.Moreover, a two-plant unit is, in fact, employerwide.3 Fleming & Sons,Inc.,118 NLRB 1451, 1452.See, also,General ExtrusionCompany,Inc.,121 NLRB 1165.4 AppalachianShale ProductsCo.,121 NLRB1160;Columbia BroadcastingSystem,Inc.,108 NLRB 1468, 1469.6In view of our determination, we donot passon whether the contract is not a barfor other reasons urged.52 5543-60--vol. 124-5 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is, therefore, a type of unit specified in the Act, and is presump-tively an appropriate type of unit.6However, the appropriateness ofa broad unit does not preclude the appropriateness of a smaller onewhere there are, as here, factors that show that the smaller unit mayalso be appropriate.'Thus, the Elkhart plant operations and theemployees there are under the separate direction and supervision of aresident plant manager.The payroll for its production and mainte-nance employees is maintained in its own office, and there is little, ifany, interchange of employees between the two plants which are about120 miles apart.Also, like an employerwide unit, a plantwide unit ispresumptively appropriate.9Moreover, the Board normally permitsemployees at a new plant to decide whether or not they wish to beseparately represented.9Accordingly, we believe that, in these cir-cumstances, either a unit limited to the Elkhart employees, or a two-plant unit, may be appropriate for purposes of collective bargaining.But, before making any final unit determination, we shall first ascer-tairi the desires of the employees as expressed in. the election directedhereinafter.Accordingly, we shall direct an election in the follow-ing voting group : all production and maintenance employees em-ployed at the Employer's Elkhart, Indiana, plant, excluding allclerical and confidential employees, guards, foremen and superin-tendents, and all other supervisors as defined in the Act.5.If a majority of the Employees vote for the Petitioner, theywill be taken to have indicated their desire to constitute a separateunit, and the Regional Director is instructed to issue a certification ofrepresentatives to the Petitioner for that unit, which the Board, undersuch circumstances, finds to be appropriate for purposes of collectivebargaining. If a majority of the Employees in the voting group casttheir ballots for the Intervenor, they will. be taken to have indicatedtheir desire to be represented by the Intervenor as pa.rt of an enlployer-wide, two-plant unit and the Regional Director will issue a certifica-tion of results of election to that effect.[Text of Direction of Election omitted from publication.]8 SeeBeaumont Forging Company,110 NLRB 2200,2201-2202.4 See F.IV.Saybolt & Company,105 NLRB 510, 512.8Beaumont Forging Company, supra.& Sons, Inc.,118 NLRB 1451,1453;Rockingham Poultry Cooperative, Inc.,113 NLRB 376, 378.Swift & CompanyandUnited PackinghouseWorkers ofAmerica,AFL-CIO,Petitioner.Case No. 17-RC-2877. July 13, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before Harold L. Hudson,124 NLRB No. 14.